Citation Nr: 1452795	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By a decision dated in September 2012, the Board reopened the Veteran's claim and remanded it for additional development.  

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in June 2012.  A transcript of that hearing is associated with the claims file. 


FINDING OF FACT

The Veteran's currently diagnosed schizophrenia and PTSD are as likely as not related to his active service, to include military sexual trauma.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as schizophrenia and PTSD, have been met. 38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, the benefits sought on appeal have been granted in full.  No discussion of VA's duty to notify or assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (2002).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On VA mental disorders examination in October 2012, the Veteran was diagnosed with PTSD and schizophrenia, undifferentiated type.  The examiner opined that "it would be with resort to mere speculation to opine as to whether the alleged [military sexual trauma] actually occurred."  She went on to state that the Veteran's allegations appear to be consistent and that "the veteran's social and occupational functioning started to deteriorate around the time of [his] discharge from military service and continued to deteriorate within the next year of his military discharge."

Additionally, the Veteran submitted a private opinion from Dr. H.H-G. dated in October 2014.  The examiner conducted a detailed review of the claims file as well as personal interview of the Veteran.  She determined that the clinical evidence supported the finding that the Veteran was sexually assaulted during his active service.  Based on that finding, she concluded that the Veteran's "mental difficulties did emerge during his time in service."  She essentially believed that the Veteran's schizophrenia either had its onset in service or was triggered/caused by the sexual assault.  She cited to multiple articles in medical journals and examples from the Veteran's service treatment records to support her conclusions.   

In consideration of the medical and lay evidence of record, the Board finds that the question of whether the Veteran has an acquired psychiatric disorder that is related to his service is at least in relative equipoise.  Accordingly, service connection for the Veteran's acquired psychiatric disorder, currently diagnosed as schizophrenia and PTSD, is warranted.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

The Board notes that the Veteran originally filed a claim entitlement to service connection specifically for PTSD, and such claim was characterized by VA as potentially encompassing other psychiatric diagnosis.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and PTSD.


ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as schizophrenia and PTSD, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


